Case 2:21-cv-01226-KSH-CLW Document 46-18 Filed 09/15/21 Page 1 of 14 PageID: 1073




                    EXHIBIT 15
Case 2:21-cv-01226-KSH-CLW Document 46-18 Filed 09/15/21 Page 2 of 14 PageID: 1074
Case 2:21-cv-01226-KSH-CLW Document 46-18 Filed 09/15/21 Page 3 of 14 PageID: 1075
Case 2:21-cv-01226-KSH-CLW Document 46-18 Filed 09/15/21 Page 4 of 14 PageID: 1076
Case 2:21-cv-01226-KSH-CLW Document 46-18 Filed 09/15/21 Page 5 of 14 PageID: 1077
Case 2:21-cv-01226-KSH-CLW Document 46-18 Filed 09/15/21 Page 6 of 14 PageID: 1078
Case 2:21-cv-01226-KSH-CLW Document 46-18 Filed 09/15/21 Page 7 of 14 PageID: 1079
Case 2:21-cv-01226-KSH-CLW Document 46-18 Filed 09/15/21 Page 8 of 14 PageID: 1080
Case 2:21-cv-01226-KSH-CLW Document 46-18 Filed 09/15/21 Page 9 of 14 PageID: 1081
Case 2:21-cv-01226-KSH-CLW Document 46-18 Filed 09/15/21 Page 10 of 14 PageID: 1082




                 TREASURY DEPT. DAILY REPORT
         DATE          :      September 03, 2019 (Tuesday)


         AGENDA

         - Daily Updates of the Treasury regarding their tasks & accomplishments for the day.


         ATTENDEE’S UPDATES:

         Ma’am Zita Camayra

                   -   Received the Company phone from the security guard on duty
                   -   Go to zoom meeting for daily Attendance, Boss is online for a while only.
                   -   Receive d cash from the accounting Dept. for the payment of food
                       allowance for September 03, 2019 budget, amounting to Php 4,000.00
                   -   Received the access card from the dayshift (Ms. Che Carson) to be used
                       for the night shift in case needed.
                   -   Coordinated with Ms. Joena and check the number of present employees
                       for today for the food meals allowance. 61 Present and 2 absent for the
                       record
                   -   Forwarded to Ms. Judy the copy of call tracker report for the period
                       August 15-29, upon her request. Upon checking, there are two days
                       without payment in her tracker as I have missed to input the amount.
                       NOTE: To be paid next cut-off.
                   -   Received update from Dr. Marchitto. Check from Mr. Narigon dated
                       August 31, 2019 has been cleared.
                   -   Instructed my secretary to send out email of confirmation to Mr. Narigon
                   -   Updated the Shareholder’s Summary of Investments by adding Garry
                       Nolan amount Invested $112,500, Voided all his shares certificate and
                       combine in and issued certificate for 400,000 Shares the same with
                       Warrants. Also added Mr. Jeff Crechriou for two transactions: 1. $10,000
                       @ $5.00 per share for 5,000 Shares 2. $5,000 @ $5.00 per share for
                       1,000 Shares (New Account by IR: Josh)
                   -   Received email from Dr. Marchitto with attached signed Sub Docs of Mr.
                       Jeffrey Crechriou. Printed it out and handed to my secretary for filing and
                       future reference.
Case 2:21-cv-01226-KSH-CLW Document 46-18 Filed 09/15/21 Page 11 of 14 PageID: 1083




                  -   Created an excel file for the full details of Investment of Mr. Gary Nolan to
                      be sent to him to show the what he got and the way he wants for his
                      shares.
                  -   Attend Ms. Kimberly queries about the status of Mr. Alvin Pryor’s funds as
                      he said he is sending last Friday. But, as per Dr. Marchitto nothing came in
                      from Pryor today. For the record
                  -   FYI- The food was delivered at 3:30 AM already and still not ready to
                      distribute as they brought the whole container of tupper ware and scoop
                      one by one. I advised them to deliver the food on time as we only have 1-
                      hour break time. Furthermore, I told them to make sure to pack the meals
                      individually so it’s easy to distribute to employees.
                  -   Received email from Mr. John Dotson with attached signed Warrants
                      Documents. Printed it out for Treasury filing and future reference
                  -   Coordinated with my secretary regarding deals of Mr. Narigon for his new
                      additional Investment.
                  -   Created and printed out certificate to Mr. Narigon for 2,000 Shares with
                      Warrants Documents at the same price as per agreed of Boss Ron to him.
                      Handed out to my secretary for the President’s signature
                  -   Posting and updating my Treasury Book for the latest issued certificate to
                      Mr. Narigon for 2,000 Shares
                  -   Had a confirmation from Boss Ron regarding the value per share of Mr.
                      Gary Nolan’s Warrants at $1.00 per share.
                  -   Sent an email to Mr. Nolan with attached Investment details. Bcc copied:
                      Boss Ron, IR: Josh, Ms. Roxy and Ms. Kimberly (Secretary)
                  -   Sent email to Ms. Jenny, Ms. Marjorie and Ms. Gladys with attached
                      updated Shareholder’s Summary as of September 03, 2019 for her copy
                      and reference.
                  -   Upon receipt of my email IR: Josh corrected the value per share in Mr.
                      Gary Nolan’s Warrants. Instead of $1.00 per share, Josh said I will make it
                      $2.50m per share. Resent the email to Mr. Nolan with corrected
                      computation.
                  -   Received instruction from the V.P. of Sales to make a memo to all IR’s
                      regarding work schedule and must be in the office from 12:00 Mid Night
                      to 8:00 AM. Monday to Friday.
                  -   Created a memo and forwarded it to Josh and Sir John for signature.
                  -   Received a call from Boss Ron, to create a certificate to Mr. Sebastian
                      Udin for 544,000 Shares as services to the Company (Gifted Shares from
                      Boss Ron)
                  -   Posted and updated my Treasury Book for the latest issued certificate to
                      Mr. Udin for 544,00 SHARES and send to his address in Sweden upon
                      Instruction of Boss Ron.
Case 2:21-cv-01226-KSH-CLW Document 46-18 Filed 09/15/21 Page 12 of 14 PageID: 1084




                    -   Printed out the paperworks of Mr. Sebastian Udin for his portfolio filing
                        purposes
                    -   I have left the (cash) changed of food allowance together with the receipts
                        amounting to Php 940.00 to be returned to Ms. Jenny (Accounting)
                    -   Do my daily accomplishment report
                    -   Endorsed the Company phone to the security guard on Duty for the
                        Dayshift

         Ms. Elaine Aspiras

                -   Double checked our corporate Gmail account and my skype account for some
                    updates.
                -   Zoom with Boss Ron for our daily attendance only.
                -   Took all the qualified money call forms both offices for updating the Money
                    Calls Production 2019.
                -   Filed the documents of the following to their designated folder for the
                    Treasury Dept. reference.
                    *Frederick Thornton and Travis McNeil.
                    *Charles Hansen
                    *Ann Davis
                    *Jeffrey Meisner
                    *Winston Cristanchio (c/o Ronald Werba)
                    *Yolanda Jordan
                -   Sir Josh called me to discuss the “board of excuses” he told me to put the
                    name of IR CP and his excuse for today.
                -   Took all the qualified money call forms. For my update and records.
                -   Double checked the in-houses records of Sir John as per his request.
                -   Posted an update to out “IN-HOUSE” and “TEAM SECRETARIES” group chat.
                -   Updated the records of in-house (new accounts) for the month of January-
                    August 2019. STATUS: Not yet done.
                -   Forwarded the shareholders file of Gary Nolan to Ma’am Zita as per her
                    request.
                -   Coordinated with all the secretaries of Boss Ron for some updated of their
                    clients.
                -   Added the 2 new secretaries of Boss Ron to our group chat updates.
                    Discussed to them the proper coordination of information of their clients.
                -   Coordinated with Ms. Angela, regarding Donald Narigon certificate and
                    Michael Alan Ringen status.
                -   Coordinated with Ms. Joena, regarding to my SSS benefits.
                -   Made the “board of excuses” as per Sir John instructions. Took photo of the
                    board and sent it to the VMC worldwide.
                -   Received update from Ms. Angela, regarding Donald Narigon certificate,
Case 2:21-cv-01226-KSH-CLW Document 46-18 Filed 09/15/21 Page 13 of 14 PageID: 1085




               -   Received the certificate and warrant documents of the following prepared by
                   Ma’am Zita.
                   *Jeffrey Crechriou
                   *Gary Nolan
                   *Donald Narigon
               -   Had Sir John signed all the documents for sending today via FedEx.
               -   Received email from Brake Brockhaus with attached file of John Dotson
                   warrant documents.
               -   Printed out the warrant documents and filed to the designated folder.
               -   Prepared the endorsement letter for sending via FedEx.
               -   Coordinated with the IR Secretaries regarding to their pendings. STATUS: Still
                   VM.
               -   Received the memo from the IR and the certificate of Sebastian Udin
                   prepared by Ma’am Zita.
               -   Had Sir John and all the IRs signed the memo.
               -   Prepared the Treasury Dept. daily report and sent it to 4 participants.
Case 2:21-cv-01226-KSH-CLW Document 46-18 Filed 09/15/21 Page 14 of 14 PageID: 1086




                   DAILY ACCOMPLISHMENT REPORT

   PRINCESS ALMA BAUTISTA

          •   COMPILING ALL THE LIST OF THE BRANDING EMAILS IN GOOGLE
              SPREADSHEET WHILE SENDING THE LETTER ON EACH EMAIL.

                   ❖ https://docs.google.com/spreadsheets/d/1fVsopP7zTTAojLfCV
                     1haq_ByUpZayDvAwm1UEkmwZcc/edit#gi d=0

          •   UPDATED MY SPREADSHEET (ADDED NEW LIST AND ADD SOME
              REMARKS.
          •   SENT AN EMAIL TO CLIENTS FOR CHRISTMAS AND NEW YEAR.
          •   COORDINATED WITH MS. NENITA, ERICA, JANET AND ANGELA ABOUT
              THE NEEDED CLIENTS TO BE CALLED
          •   Send the update of the branding emails to Ms. Natasha Rainey.


          •   UPDATES:


                   ❖ STUART BURLINGHAM- Boss is done talking to Mr. Stuart
                     Burlingham. He gave him a quick update. Call back tomorrow
                   ❖ (Mountain standard time) DELBERT SCHROEDER - Boss gave him
                     an update about the company and callback again next week to know how
                     much money he will send. - CONFIRMED: Check for $2,000 from Delbert
                     Schroeder cleared as per Dr. Marchitto dated December 26, 2019
                   ❖ VERNE VERNAULD – Boss is done talking to Mr. Verne Vernauld. He
                     fixed his issue about his concern and Boss also gave an update about the
                     company. Call back on Thursday to finalized how much money he will send

      •   COORDINATED WITH MS. ANGELA ABOUT THE UPDATE OF THE
          SHAREHOLDERS VIA FREEDCAMP.
      •   UBERCONFERENCEWITH BOSS, SECRETARIES, ALLOCATION, TREASURY, HR
          DEPT., CSR.
